Citation Nr: 0000895	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  96-12 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an effective date prior to June 16, 1988, for 
an award of a total disability rating due to individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had active duty service from August 1954 to 
July 1956.  This appeal comes before the Board of Veterans' 
Appeals (Board) from an April 1995 rating action from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been developed.

2.  In November 1984, the appellant claimed TDIU.

3.  In September 1985, the RO issued a decision denying the 
appellant's claim for TDIU.  He filed a timely notice of 
disagreement with the denial.  The claim has remained open 
since then.

4.  The appellant met the schedular criteria for entitlement 
to TDIU on September 18, 1986, and it was factually 
ascertainable that he was unable to work due to service 
connected disability on that date.


CONCLUSION OF LAW

The criteria for an effective date of September 18, 1986, for 
a total disability rating due to individual unemployability 
have been met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§§ 3.1, 3.151, 3.155, 3.157, 3.400 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

By means of a rating action dated in November 1975, service 
connection was established for rheumatic heart disease with 
mitral insufficiency, Class III-C; the appellant was assigned 
a 60 percent rating.  He was also found to be unemployable by 
reason of this condition.  By means of a rating action dated 
in August 1979, his heart condition was expanded to include 
mitral valve replacement.  His therapeutic classification was 
changed to Class II-B and the disability evaluation was 
reduced to 30 percent disabling and the TDIU was terminated.  

The appellant filed numerous subsequent claims for increased 
rating for his heart condition as well as for TDIU which were 
denied.  The record indicates that his subsequent claims for 
TDIU were denied by means of, among others, a Board decision 
dated in September 1984.  A TDIU claim was again raised in a 
hearing at the RO on November 30, 1984.  That claim, along 
with a claim for increased rating for heart disease and for 
secondary service connection for psychiatric disability, was 
denied by rating decision in August 1985.  A handwritten 
notation on the rating decision states that a letter was sent 
to the appellant on September 12, 1985.  A copy of the letter 
is not on file.  Presumably, this letter informed him of the 
denial, and of his appellate rights. 38 C.F.R. 
§ 3.103(e)(1985).

On September 18, 1986, VA received a statement in support of 
claim from the appellant in which (as translated from Spanish 
to English) he indicated that he was writing "In reference 
to your letter dated September 18, 1985, I have prepared a 
medical report by Dr. Jose A. Pereyo, Cardiologist, in which, 
by means of medical studies and examinations of Physical 
Tolerance, new evidence is given out...".  The attached 
statement from Dr. Pereyo indicates that the appellant was 
reevaluated in August 1986 and that tests showed that he had 
a severe limitation of functional capacity (Class III-C) due 
to severe cardiac arrhythmia, altered left ventricular 
hemodynamics with dilated left atrium, and probable coronary 
artery disease.  It was the physician's opinion that the 
appellant was totally and permanently disabled.  

Subsequently, during a hearing held in October 1987, the 
appellant again raised the matter of his total incapacity.  
However, a formal claim for TDIU was not received until June 
16, 1988.  There is no indication in the evidence of record 
that a formal application for TDIU was sent to the appellant 
at any time in 1986 or 1987.

Pursuant to a Board decision, dated in March 1995, which 
determined that medical records since 1986 indicate that the 
appellant's heart condition more nearly approximated the 
criteria for a 60 percent rating, and that the appellant's 
service connected disabilities rendered him unemployable, the 
RO awarded a 60 percent rating for the heart condition 
effective from September 18, 1986, and TDIU effective from 
June 16, 1988 (the date of the filing of the formal claim for 
TDIU).  

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151.  A claim is a formal or an 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1.  An informal claim is any 
communication or action indicating an intent to apply for 
benefits from, among others, a claimant.  38 C.F.R. § 3.155.  
Such informal claim must identify the benefit sought.   Id.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  Id.  If received within one year 
from the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  Id.  If VA fails to forward the application form to 
the appellant, the 1 year filing period does not start to 
run.  See Quarles v. Derwinski, 3 Vet.App. 129, 137 (1992).

In general, the effective date of an evaluation and award of 
compensation will be the date of the receipt of a claim or 
the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400.  The effective date of an increased rating for a 
service-connected disability is the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred, if a claim is received within 1 year from such 
date, otherwise, the date of the receipt of the claim.  
38 C.F.R. § 3.400(o).  When a formal claim has been filed, an 
informal request for an increased rating will be accepted as 
a claim.  38 C.F.R. § 3.155.  A report of a private 
examination or hospitalization will be accepted as an 
informal claim; the date of the claim will be the date of 
receipt of such evidence.  38 C.F.R. § 3.157.   

Under the relevant provisions of 38 C.F.R. § 4.16(a), it is 
stipulated that where a veteran has a single service-
connected disability rated at 60 percent or more, or a 
combined service-connected disability rating of at least 70 
percent, with at least one service-connected disability rated 
40 percent or more, a total disability rating may be assigned 
when the schedular criteria is less than total, if the 
disabled person is, in the judgment of the rating agency, 
unable to follow a substantially gainful occupation.  
38 C.F.R. § 4.16.

The Board has considered the evidence of record in its 
entirety and finds that it was on November 30, 1984 that the 
appellant first claimed TDIU after the September 1984 Board 
decision.  That claim (and others) was denied by rating 
decision in August 1985.  

Presuming administrative regularity, the appellant was 
informed on September 12, 1985 that he had one year from that 
date to initiate his appeal.  In the Board's opinion, 
however, that presumption is rebutted by correspondence from 
the appellant in which indicates that he was notified of the 
denial by letter dated September 18, 1985 (emphasis added).  
Since he replied within one year of the date of notification, 
on September 18, 1986, his reply fell within the time period 
allowed  to file a notice of disagreement.  38 C.F.R. 
§§ 19.129 19.131 (1985).

The Board is of the opinion that the appellant's statement 
received on September 18, 1986 constitutes a notice of 
disagreement as to the TDIU claim.  The statement makes 
specific reference to the attached medical opinion and that 
opinion was to the effect that the appellant was totally 
disabled due to heart disease.  Accordingly, the TDIU claim 
filed in November 1984 has remained open since that time.  

The question remains as to when the appellant's entitlement 
to TDIU was first shown in connection with the November 1984 
claim.  The service connected rheumatic heart disease has 
been rated as 30 percent from November 1979, and as 60 
percent from September 1986; the service connected dysthymic 
disease has been rated as 30 percent November 1991.  It has 
been determined that these two disorders have a common 
etiology, and accordingly, the appellant met the schedular 
criteria for TDIU effective on September 18, 1986.  38 C.F.R. 
§ 4.16 (1986).  It was also factually ascertainable from 
medical evidence received on September 18, 1986, that his 
heart condition prevented substantially gainful employment.  

Since the date entitlement is shown is later than the date of 
claim, the former is the proper is the proper effective date 
for TDIU.  Therefore, entitlement to an earlier effective 
date of September 18, 1986, for TDIU is warranted.  


ORDER

Entitlement to an effective date of September 18, 1986, for a 
TDIU rating is granted, subject to the criteria which govern 
the payment of monetary awards.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

